PER CURIAM.
It is plain that no right to maintain the action is shown by the libel-lants, in the pleadings or proofs. The allegations on the face of the libel are felo de se to the right of action in the name of the libellants, as they aver themselves part owners of the vessel. They have no color of right to prosecute their co-owners in this ■form of proceeding for any supposed liability to them upon a mutual debt, without at least an averment in the pleadings supported by the proofs that they had actually paid more than their legal share upon the common liability. Nor could the action be maintained upon their right of co-ownership, if brought against the vessel, as this court does not possess the functions necessary to compelling an adjustment of accounts between joint owners. It is furthermore fatal to their suit, that the respondents are only proved to have held a conveyance of the vessel as a security for a debt, and were thus only mo-rt-•gagees, and the possession not having been ■in them, nor the master appointed by them, they cannot be made liable for debts contracted on her account by the master or ship’s husband. Moreover, in this case, upon the testimony it is at least equivocal whether the libellants had not given credit, for the articles furnished the bark, wholly to Appleton Oaksmith personally, with whom all their dealings were conducted. The libel must be dismissed, with costs.